Securities Purchase Agreement


This Securities Purchase Agreement, dated as of May 14, 2010 (this “Agreement”),
is by and between Clenergen Corporation, a Nevada corporation (the “Company”),
and Vastani Trading Limited, a British Virgin Islands corporation (“Investor”).


WHEREAS, Investor wishes to purchase from the Company, and the Company wishes to
sell to Investors, (x) a promissory note of the Company in the principal amount
of $250,000, in the form attached as Exhibit A to this Agreement (the “Note”),
and (y) 1 million warrants (each, a “Warrant”) to purchase shares (each, a
“Warrant Share”) of the common stock, par value $0.001 per share (the “Common
Stock”), of the Company, the Warrants to be evidenced by a form of the
certificate to evidence any or all of the Warrants to be substantially in the
form attached as Exhibit B to this Agreement (the “Warrant Certificate”), on the
terms and subject to the conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:


ARTICLE I
AUTHORIZATION AND SALE OF SECURITIES


1.1.        Sale of Promissory Note and Warrants.  The Company has authorized
the sale and issuance to Investor, and, at the Closing (as hereinafter defined),
the Company shall sell to Investor, and Investor shall purchase from the
Company, the Note and Warrants.  The purchase price (the “Purchase Price”) for
the Note and Warrants is $250,000.  The Note and Warrants shall be in registered
form and reflected in the books and records of the Company.  The exercise price
per Warrant shall be equal to 70% of the closing price of the Common Stock on
the business day immediately preceding the date of the Closing.


1.2.        Use of Proceeds.  The Company will use the proceeds from the sale of
the Note and Warrants for general corporate and working capital purposes.


ARTICLE II
REPRESENTATIONS AND WARRANTIES OF INVESTOR


In order to induce the Company to consummate the transactions contemplated by
this Agreement, Investor hereby represents and warrants to the Company, as
follows:


2.1.        Organization.  Investor is a corporation duly formed and validly
existing and in good standing under the laws of Investor’s jurisdiction of
organization, with all requisite corporate power and authority to carry on
Investor’s business as it is now being conducted.
 
 

--------------------------------------------------------------------------------

 
 
2.2.        Authority.  Investor has full power and authority to execute and
deliver this Agreement, and to perform Investor’s obligations under this
Agreement, and such execution, delivery and performance has been duly authorized
by all required actions of Investor.  No other action on the part of Investor is
necessary to authorize the execution and delivery of this Agreement, or the
performance by Investor of Investor’s obligations under this Agreement.  This
Agreement, when executed and delivered by Investor, constitutes a legal, valid
and binding agreement of Investor, enforceable against Investor in accordance
with its terms, subject to applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws affecting creditors' rights generally and subject
to general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law).


2.3.        Brokers.  Investor has not paid or become obligated to pay any fee
or commission to any broker, finder, investment banker or other intermediary in
connection with this Agreement or the transactions contemplated
hereby.  Investor shall indemnify and to hold the Company harmless of and from
any liability for any commission or compensation in the nature of a finder's fee
to any broker or other person or firm (and the costs and expenses of defending
against such liability or asserted liability) for which Investor, or any of
Investor’s employees or representatives, is, or is alleged to be, responsible.


2.4.        Accredited Investor.  Investor is an "accredited investor" within
the meaning of Rule 501 of Regulation D promulgated by the Securities and
Exchange Commission under the Securities Act of 1933, as amended (the
"Securities Act").


2.5.        Investment Intent.  Investor is acquiring the Note and Warrants (and
will acquire each of the Warrant Shares upon exercise of any of the Warrants)
for Investor’s own account, for investment only and not with a view to, or for
sale in connection with, a distribution of the Note, Warrants and/or Warrant
Shares or any part thereof, within the meaning of the Securities Act, and the
rules and regulations promulgated under the Securities Act, or any applicable
state securities or blue-sky laws and regulations.


2.6.        Intent to Transfer.  Investor is not a party or subject to or bound
by any contract, undertaking, agreement or arrangement with any Person (as such
capitalized term is defined below) to sell, transfer or pledge the Note, any
Warrants or any Warrant Shares, or any portion or proceeds of the Note, Warrants
and/or Warrant Shares to any Person, nor has a present intention to enter into
such a contract, undertaking, agreement or arrangement.  As used in this
Agreement, the capitalized term “Person” means any natural person, corporation,
partnership, limited liability company, limited liability partnership, joint
venture, trust or other entity.


2.7.        Offering Exempt from Registration; Company’s Reliance.  The Company
has advised Investor that:
(a)     neither the Note, Warrants nor Warrant Shares have been registered under
the Securities Act or under the securities laws of any state on the basis that
the issuance of such securities is (or will be) exempt from such registration;
(b)     the Company’s reliance on the availability of such exemption is, in
part, based upon the accuracy and truthfulness of Investor’s representations
contained in this Agreement;
 
 
2

--------------------------------------------------------------------------------

 
 
(c)     as a result of such lack of registration, the Note, Warrants and Warrant
Shares may not be resold or otherwise transferred or disposed of without
registration or pursuant to or an exemption from registration available under
the Securities Act and such state securities laws.


2.8.        Sophistication of Investor.  Investor has evaluated the merits and
risks of acquiring the Note and has such knowledge and experience in financial
and business matters that Investor is capable of evaluating the merits and risks
of such acquisition, is aware of and has considered the financial risks and
financial hazards of acquiring the Note, Warrants and Warrant Shares and is able
to bear the economic risk of acquiring such securities, including the
possibility of a complete loss with respect thereto.


2.9.        Access to Information.  Investor has had access to such information
regarding the business and finances of the Company, and has been provided the
opportunity to discuss with the Company’s management the business, affairs and
financial condition of the Company and such other matters with respect to the
Company as would concern a reasonable person considering the transactions
contemplated by this Agreement and/or concerned with the operation of the
Company, including, without limitation, pursuant to a meeting and/or discussions
with management of the Company.


2.10.      No Guarantees.  That it never has been represented, guaranteed or
warranted to Investor by the Company, or by any of the Company’s officers,
directors, agents, representatives or employees, or any other Person, expressly
or by implication, that the past performance or experience on the part of the
Company or its predecessors, officers, directors, employees or any other Person,
will in any way (a) indicate any future results of the Company or (b) that the
Company will have the financial viability to repay the Note at the Note’s stated
maturity date or at any other time.


2.11.      High Degree of Investment Risk.  That Investor is aware that:
(a)     The acquisition of the Note, Warrants and Warrant Shares involves a high
degree of risk and may result in a loss of the entire amount invested;
(b)     The Company has limited working capital and limited sources of financing
available; and
(c)     There is no assurance that the Company’s operations will be profitable
or cash flow positive at any time in the future.


2.12.      State of Principal Place of Business.  That the address set forth in
section 7.4 of this Agreement is Investor’s true and correct principal place of
business, and Investor has no present intention of transferring its principal
place of business to any other country, state or jurisdiction.


2.13.      No Purchaser Representative.  Investor has not authorized any person
or institution to act as Investor’s “purchaser representative” (as such term is
defined in Rule 501 of Regulation D promulgated under the Securities Act) in
connection with Investor’s acquisition of the Note and Warrants.
 
 
3

--------------------------------------------------------------------------------

 
 
2.14.      No General Solicitation.  Investor has not received any general
solicitation or general advertising regarding the sale or acquisition of the
Note and Warrants.


2.15.      Company’s Financial Condition.  Investor acknowledges that the
Company’s operations and cash flows are not sufficient to fund the Company’s
repayment obligations under the Note and that the primary, if only, source of
funds to satisfy the Company’s repayment obligations under the Note will be from
additional financing of the Company by third parties, none of which is subject
to definitive obligations on the part of any such third party.


2.16.      Due Diligence.  Investor has conducted the due diligence review of
the Company as Investor believes necessary under the circumstances and that
neither the Company (and its officers, directors, employees, agents and
representatives) has advised Investor concerning the nature and/or extent of
Investor’s due diligence review.


2.18.      No Other Representations, Warranties, Covenants or Agreements of the
Company.  Except as set forth in this Agreement, or the documents referred to
herein, the Company has not made any representation, warranty and covenant to
Investor, nor has the Company entered into any agreement with any of Investor
with respect to the matters contained in this Agreement or in the other
agreements and documents referred to in this Agreement.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


In order to induce Investor to consummate the transactions contemplated by this
Agreement, the Company hereby represents and warrants to Investor as follows:


3.1.        Corporate Status.  The Company:
(a)     Is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada
(b)     has all necessary corporate power and authority to own, operate or lease
the properties and assets now owned, operated or leased by the Company and to
carry on the business of the Company, as it is now being conducted, and
(c)     is duly licensed or qualified and in good standing as a foreign
corporation authorized to do business in each jurisdiction wherein the character
of the properties owned or leased by the Company and/or the nature of the
activities conducted by the Company makes such licensing or qualification
necessary, except where the failure to be so licensed or qualified and in good
standing would not prevent the Company from performing any of its material
obligations under this Agreement and would not have a material adverse effect on
the business, operations or financial condition of the Company (a “Material
Adverse Effect”).
 
 
4

--------------------------------------------------------------------------------

 
 
3.2.        Authority of Agreement.  The Company has the power and authority to
accept, execute and deliver this Agreement and, upon acceptance by the Company,
to carry out the Company’s obligations under this Agreement; the execution,
delivery and performance by the Company of this Agreement and the consummation
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate action on the part of the Company and this Agreement
constitutes the valid and legally binding obligations of the Company enforceable
against the Company in accordance with its terms, except as the same may be
limited by bankruptcy, insolvency, reorganization or other laws affecting the
enforcement of creditors’ rights generally now or hereafter in effect and
subject to the application of equitable principles and the availability of
equitable remedies; and the Note, upon issuance in accordance with the terms of
this Agreement, will be validly authorized, fully paid and non-assessable.


3.3.        Consents and Approvals; No Conflict.


(a)       The acceptance, execution and delivery of this Agreement by the
Company does not, and the performance by the Company of its obligations under
this Agreement will not, require any consent, approval, authorization or other
action by, or filing with or notification to, any governmental or regulatory
authority, other than in connection with state securities or “blue sky” laws,
except where failure to obtain such consent, approval, authorization or action,
or to make such filing or notification, would not prevent the Company from
performing any of its material obligations under this Agreement and would not
have a Material Adverse Effect.


(b)       The acceptance, execution, delivery and performance of this Agreement
by the Company and the other agreements and documents to be executed, delivered
and performed by the Company pursuant to this Agreement and the consummation of
the transactions contemplated by this Agreement by the Company do not and will
not conflict with, violate or result in a breach or termination of any provision
of, or constitute a default under (or event which with the giving of notice or
lapse of time, or both, would become a default under) the Certificate of
Incorporation or By-laws of the Company, the breach of or constitute a default
under any indenture, agreement or undertaking to which the Company is a party or
by which the Company or its property may be bound or affected or, except as
would not prevent the Company from performing any of its material obligations
under this Agreement and would not have a Material Adverse Effect, any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award applicable to the Company or give to others any rights of termination,
amendment, acceleration or cancellation of, or result in the creation of any
lien or encumbrance on any of the assets or properties of the Company pursuant
to, any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument relating to such assets or properties to
which the Company is a party or by which any of such assets or properties is
bound.


3.4.        Absence of Litigation.  No claim, action, proceeding or
investigation is pending which seeks to delay or prevent the consummation of the
transactions contemplated by this Agreement or which would be reasonably likely
to adversely affect the Company’s ability to consummate the Exchange or which
would have a Material Adverse Effect.


3.5.        Extent of Offering.  Subject in part to the truth and accuracy of
Investor’s representations set forth in Article III of this Agreement, the
offer, sale and issuance of the Note and Warrants, as contemplated by this
Agreement, are exempt from the registration requirements of the Securities Act
and applicable state securities laws.
 
 
5

--------------------------------------------------------------------------------

 
 
3.6.        Governmental Consent, etc.  No consent, approval or authorization of
or designation, declaration or filing with any governmental authority on the
part of the Company is required in connection with the valid execution and
delivery of this Agreement, or the offer, sale or issuance of the Note and
Warrants, or the consummation of the transactions contemplated by this
Agreement.


3.7.        No Other Representations, Warranties, Covenants or Agreements of the
Company.  Except as set forth in this Agreement, or the agreements and documents
referred to in this Agreement, Investor has not made any representation,
warranty, covenant or agreement with respect to the matters contained in this
Agreement or such agreements and documents.


3.8.        No Finder.  The Company has not retained a finder, or Person
performing such function, in connection with the transactions contemplated by
this Agreement.


ARTICLE IV
CONDITIONS TO OBLIGATIONS OF THE COMPANY


The obligations of the Company under this Agreement are, at the option of the
Company, subject to the satisfaction at and prior to the Closing Date of the
following conditions:
 
4.1.        Fulfillment of Covenants.  All the terms, covenants and conditions
of this Agreement to be complied with and performed by Investor on or before the
Closing Date shall have been duly complied with and performed.


4.2.        Accuracy of Representations and Warranties.  All of the
representations and warranties made by Investor in this Agreement shall be true
as of the Closing Date with the same force and effect as though such
representations and warranties had been made as of the Closing Date.


4.3.        No Litigation.  There shall be no action, proceeding, investigation
or pending or actual litigation the purpose of which is to enjoin or may be to
enjoin the transactions contemplated by this Agreement, including, without
limitation, the sale and issuance of the Note and Warrants, or which would have
the effect, if successful, of imposing a material liability upon the Company
(other than the repayment obligations of the Company under the Note), or any of
the officers or directors thereof, because of or due to, in many respects, the
consummation of the transactions contemplated by this Agreement.


ARTICLE V
CONDITIONS TO OBLIGATIONS OF INVESTOR


The obligations of Investor under this Agreement are, at the option of Investor,
subject to the satisfaction at and prior to the Closing Date of the following
conditions:
 
 
6

--------------------------------------------------------------------------------

 
 
5.1.        Fulfillment of Covenants.  All the terms, covenants and conditions
of this Agreement to be complied with and performed by the Company on or before
the Closing Date shall have been duly complied with and performed.


5.2.        Accuracy of Representations and Warranties.  All of the
representations and warranties made by the Company in this Agreement shall be
true as of the Closing Date with the same force and effect as though such
representations and warranties had been made as of the Closing Date.


5.3.        No Litigation.  There shall be no action, proceeding, investigation
or pending or actual litigation the purpose of which is to enjoin or may be to
enjoin the transactions contemplated by this Agreement or which would have the
effect, if successful, of imposing a material liability upon Investor because of
or due to, in many respects, the consummation of the transactions contemplated
by this Agreement.  There shall be no action, proceeding, investigation or
pending or actual litigation against or with respect to the Company, Note,
Warrants, outstanding shares of Common Stock or the Warrant Shares which could,
in any way, invalidate or damage this Agreement or value of the Notes and
Warrants which Investor is acquiring pursuant to this Agreement.


ARTICLE VI
CLOSING


6.1.        Closing Date.  The consummation of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of the Company’s
counsel, Moritt Hock Hamroff & Horowitz LLP, located at 400 Garden City Plaza,
Garden City, New York 11530, at 10:00 a.m., local time, on May 14, 2010 (the
“Closing Date”), or such other time or place as shall be mutually agreed upon by
the parties to this Agreement.


6.2.        Deliverables by the Company.  At the Closing, the Company shall
deliver to Investor the following:
(a)      The Note, duly dated and executed; and
(b)      The Warrant Certificate, duly dated and executed.


6.4.        Deliverables by Investor.   At the Closing, Investor shall deliver
to the Company the following:
(a)      the Purchase Price, by check or wire transfer.


ARTICLE VII
GENERAL


7.1.        Payment of Expenses.  Each party shall bear its own expenses with
respect to this Agreement and the transactions contemplated hereby.
 
 
7

--------------------------------------------------------------------------------

 
 
7.2.        Consent to Jurisdiction and Waivers.  The parties hereto each
irrevocably consents that any legal action or proceeding against any of them
under, arising out of or in any manner relating to, this Agreement or any other
document delivered in connection herewith, may be brought in any court of the
State of New York of competent jurisdiction located within Nassau County or in
the United States District Court for the Eastern District of New York.  The
parties to this Agreement, by the execution and delivery of this Agreement,
expressly and irrevocably consent and submit to the personal jurisdiction of any
of such courts in any such action or proceeding.  The parties hereto hereby
expressly and irrevocably waive any claim or defense in any such action or
proceeding based on any alleged lack of personal jurisdiction, improper venue or
forum non convenient or any similar basis.


7.3.        Amendments and Waivers.


(a)           Except as otherwise provided herein, the provisions of this
Agreement may not be amended, modified or supplemented without the written
consent of each of the parties to this Agreement.  Any of the parties may, by
written notice to the other party:
(i)           waive any of the conditions to such party’s obligations under this
Agreement or extend the time for the performance of any of the obligations or
actions of the other party,
(ii)          waive any inaccuracies in the representations of the other
contained in this Agreement or in any documents delivered pursuant to this
Agreement,
(iii)         waive compliance with any of the covenants of the other party
contained in this Agreement and
(iv)         waive or modify performance of any of the obligations of the other
party.


(b)           No action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party, shall be deemed to
constitute a waiver by the party taking such action or compliance with any
representation, warranty, condition or agreement contained herein.  Waiver of
the breach of any one or more provisions of this Agreement shall not be deemed
or construed to be a waiver of other breaches or subsequent breaches of the same
provisions.


7.4.        Notices.  All notices, demands, requests, demands and other
communications required or otherwise given under this Agreement shall be in
writing and shall be deemed to have been duly given if: (i) delivered by hand
against written receipt therefor, (ii) forwarded by a third party company or
governmental entity providing delivery services in the ordinary course of
business which guarantees delivery the following business day, or (iii) mailed
by registered or certified mail, return receipt requested, postage prepaid,
addressed (with respect to clauses (ii) and (iii)) as follows:


If to the Company, to:                      Mark L.M. Quinn, Chief Executive
Officer
Clenergen Corporation
Bath House
Chapel Place
London, Great Britain EC2A 3DQ
 
 
8

--------------------------------------------------------------------------------

 

 
with a copy to:                   Dennis C. O’Rourke, Esq.
Moritt Hock Hamroff & Horowitz LLP
400 Garden City Plaza
Garden City, New York 11530


If to the Trust, to:                             Vastani Trading Limited
Friededstrasstrabe 6-O
Frankfurt 60311 Germany


with a copy to:


or, in the case of any of the parties to this Agreement, at such other address
as such party shall have furnished to each of the other parties hereto in
accordance with this section 8.4.  Each such notice, demand, request or other
communication shall be deemed given (x) on the date of such delivery by hand,
(y) on the first business day following the date of such delivery to the
overnight delivery service or (z) three business days following such mailing.


7.5.        Successors and Assigns: Holders and Third Parties as
Beneficiaries.  This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns.


7.6.        Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.


7.7.        Headings.  The headings of the articles, sections, paragraphs and
clauses in this Agreement are for convenience of reference only and shall not
limit or otherwise affect the meanings or interpretations of the terms contained
therein.


7.8.        Governing Law.  This Agreement and the rights, obligations and
liabilities of the parties hereto shall be governed by and construed and
interpreted in accordance with the laws of the State of New York without regard
to the conflicts of laws principles thereof.


7.9.        Severability; Specific Enforcement.  In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstances, is held invalid, illegal, or unenforceable for any reason, the
validity, legality and enforceability of any such provision in every other
respect and of the remaining provisions contained in this Agreement shall not be
in any way impaired thereby, it being intended that all of the rights and
privileges of the parties to this Agreement shall be enforceable to the fullest
extent permitted by law.  Each of the parties to this Agreement acknowledge that
the other parties would not have an adequate remedy at law for money damages in
the event that any of the covenants or agreements of any other party in this
Agreement were not performed in accordance with its terms and therefore agrees
that the other parties shall be entitled to specific enforcement of such
covenants or agreements and to injunctive and other equitable relief in addition
to any other remedy to which it may be entitled, at law or in equity.
 
 
9

--------------------------------------------------------------------------------

 


7.10.     Entire Agreement; Survival.  This Agreement and the agreements
referred to herein are intended by the parties as a final expression of their
agreements and are intended to be a complete and exclusive statement of the
agreements and understandings of the parties to this Agreement in respect of the
subject matter contained in this Agreement and therein.  There are no
restrictions, promises, representations, warranties or undertakings, with
respect to the subject matter of this Agreement, other than those set forth or
referred to in this Agreement and therein.  This Agreement and the agreements
referred to in this Agreement supersede all prior agreements and understandings
between the parties with respect to such subject matters.


7.11.     Binding Nature.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto.  No party to this Agreement may assign or
transfer any rights under this Agreement.


7.12.     Use of Certain Terms and References.  The words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement; the term “or” shall be deemed to include the term “and/or;” singular
or plural tenses shall be deemed to include the opposite whenever the context so
indicates or requires; and article, section, subsection, paragraph, clause,
schedule and exhibit references are to this Agreement unless otherwise
specified.


7.13.     No Insider Trading.  Investor agrees and covenants that it will not
engage in any transaction with respect to securities of the Company at any time
if, at the time of such transaction, the Trust is aware of any material
non-public information relating to the Company or the Company’s securities.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.


The Company:
Clenergen Corporation
   
By:
/s/ Mark L.M. Quinn
 
Mark L.M. Quinn
 
Chief Executive Officer
   
Investor:
Vastani Trading Limited
   
By:
/s/ Jan Marcus
 
Jan Marcus, President


 
10

--------------------------------------------------------------------------------

 